                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR375

       v.
                                                                 ORDER
CARLOS MANRIQUEZ-AVILES, JORGE
ANTONIO ALONZO-LOPEZ, ROMAN
LAZCANO-ACOSTA, AMERICA
SAUCEDO-MORENO, and LOURDES
PEREZ-SAUCEDO,

                     Defendants.


      This matter is before the Court on the government’s Motion to Dismiss Forfeiture
Allegation (Filing No. 189) of the Superseding Indictment (Filing No. 57). Upon careful
review of the government’s motion and the record in this case, the Court finds the motion
should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion to Dismiss Forfeiture Allegation (Filing No. 189)
             is granted.
      2.     The Forfeiture Allegation of the Superseding Indictment (Filing No. 57) is
             dismissed.


      Dated this 16th day of April 2019.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge
